PER CURIAM.
J.S., a juvenile, was convicted of petty theft. He appeals. We reverse and remand for a new trial.
The state committed a discovery - violation when it failed to disclose, upon demand having been made, that it had appellant’s oral and written statements that it intended to use at trial. The reversible error occurred when the trial court allowed the statements into evidence after having failed to conduct a proper Richardson hearing upon being confronted with the problem. Richardson v. State, 246 So.2d 771 (Fla.1971); and Nava v. State, 450 So.2d 606 (Fla. 4th DCA 1984).
We reverse and remand for a new trial.
ANSTEAD, WALDEN and STONE, JJ., concur.